B. F. SAFFOLD, J.
It has been frequently decided by this court, that accommodation endorsers, as between themselves, are liable in the order in which they endorse, unless there is some agreement, express or implied, to be liable otherwise.—Abercrombie et al. v. Conner, 10 Ala. 293; Spence v. Barclay, 8 Ala. 581; Brahan & Atwood v. Ragland et al., 3 Stew. Rep. 247. It was held in Stodder, Ex’r, v. Cardwell, 20 Ala. 223, that an accommodation endorser of a bill of exchange was not entitled to a summary judgment, on motion against his principal, under the act of 1821, Clay’s Dig. 531, § 3, because it would establish an entirely new rule respecting the extent of the liability of endorsers, as between themselves.
Section 3070 of the Revised Code does not change the liability of accommodation drawers, acceptors or endorsers. It does not make them co-sureties, in the absence of any agreement, express or implied, to be such. But when there is such an agreement, it extends to them the sum, mary remedy therein afforded to sureties.
The judgment of the circuit. court sustaining the demurrer, being consonant with the views we have expressed, is affirmed.